Sanderson, J.
Two of these actions were brought by husband and wife for personal injuries and the third was brought by the husband for consequential damages resulting from the collision of a truck with an automobile operated by the defendant, in which they were riding as his guests. The jury found for the plaintiffs, and the defendant excepted to the refusal of the trial judge to direct verdicts in his favor, to his refusal to give certain instructions, to certain statements in his charge to the jury, and to the exclusion and admission of certain evidence.
The road on which the accident happened was constructed of macadam, thirty-five to forty feet in width. The injuries were sustained at about nine o’clock on a misty, foggy night in June, when the defendant, who was operating the *514automobile without a license, drove it into the rear of the truck with front lights lighted but with no light in the rear, having upon it seven or eight gas tanks of a gray color. The jury could have found that the truck with no one in it was standing on the defendant’s right hand side of the road and headed in the direction in which he was travelling, with all wheels, except the left rear wheel, off the macadam and on the reservation to the right, with emergency brakes set, and that electric lights in the neighborhood threw considerable light on the road. On the night in question the sun set at 8:23 p.m. daylight saving time.
The driver of the truck testified that he and another man were standing in front of it about two feet away when the collision occurred, resulting in driving the truck against them and knocking one of them down. The evidence tended to prove that at the time of the collision there was a “terrible crash” and that the rear of the truck rose in the air and was turned around to the left by the force of the collision; that the top of the defendant’s automobile was off, the front gone and that the car was nothing but a “mass of wreckage.” The defendant himself was thrown out through the windshield. There was testimony that the speed of the defendant’s automobile at the time was from thirty to forty miles an hour. One of the plaintiffs saw the truck when about forty feet away and the other when about twenty-five feet away, and they both shouted a warning, but the defendant at the time was turned around in his seat with his eyes on the male plaintiff, who was sitting in the back seat. One of them testified that before the driver could regain his position and control the car the collision occurred. The defendant testified that on the night in question he could see ahead a distance of fifty feet but that he did not see the truck until he was within ten or fifteen feet of it; that it was off the road and not within his field of vision until it backed out in front of him. He had been warned by both plaintiffs shortly before, when turning toward the back seat, to be careful and to watch the road. After the accident the defendant said: “I know it is my *515fault. If I had been watching the road it wouldn’t have happened.”
Testimony was introduced tending to prove that the female plaintiff had made a settlement with the owner of the truck and had given to such owner a covenant not to sue signed by her and her husband in connection with their claim for personal injuries and consequential damages resulting therefrom. The defendant attempted to show that the real transaction between the parties was a discharge of liability and not merely a covenant not to sue. In cross-examination of Mrs. Green she was asked whether, when she received this money, she understood it was in settlement of some claim she had against the owner of the truck, whether she understood it was a settlement of all claims against the owner, and whether when she received the money she agreed that she would discharge the owner of the truck from any further responsibility. These questions were excluded subject to the defendant’s exception. These questions called for the witness’s opinion or state of mind and in the rulings excluding them we find no error. The witness was also asked whether she told the representative of the insurance company that if they would pay her $1,700 the payment would discharge any claim she had against the owner of the truck on account of this accident, and she said, “Yes.” In redirect examination she was asked questions as to her understanding of the meaning of the word “discharge,” and she testified in effect that she meant that she did not intend to bring the owner of the truck into court.
The judge in his charge said: “It is true that it is open to the defendant to contend that the real transaction was an extinguishment, a complete discharge of the cause of action and not a mere covenant not to sue, and if the defendant successfully shows you that by the greater weight of the evidence, then this plaintiff is barred against this defendant. But on the face of the papers that were given, this was not an extinguishing or discharge of the cause of action, but a mere covenant not to sue.”
We are of opinion that Mrs. Green in saying “Yes” to” *516a question in which the word “discharge” was used cannot as matter of law be held to have intended to use the word in its strict legal sense. In view of her explanation of her understanding of its meaning and the absence of any evidence to show what representative of the insurance company was speaking and what his authority was to represent the owner in the matter, the ruling leaving to the jury the question whether the claim was in fact discharged was sufficiently favorable to the defendant. The rulings of the trial judge as to the difference between a covenant not to sue and a discharge from liability protected all the defendant’s essential rights so far as this matter was concerned. Matheson v. O’Kane, 211 Mass. 91. O’Neil v. National Oil Co. 231 Mass. 20, 28.
The only counts on which the cases were submitted to the jury were those charging gross negligence of the defendant. The trial judge sufficiently defined the difference between negligence and gross negligence by quoting from Altman v. Aronson, 231 Mass. 588. The contention of the defendant that the evidence did not warrant a finding of gross negligence and for that reason his motions for directed verdicts should have been granted cannot be sustained. The defendant was operating the automobile at the rate of speed stated, without a license, with poor visibility because of mist and fog, on a wet macadam surface, and was turning around and talking to some one on the rear seat immediately before the accident, and had been warned to be more careful in his driving and to watch the road. Upon the evidence the cases are controlled by cases like Kirby v. Keating, 271 Mass. 390, and Meeney v. Doyle, 276 Mass. 218, and are distinguishable from those in which the evidence did not support a finding of gross negligence.
In each case the entry must be

Exceptions overruled.